Third District Court of Appeal
                                 State of Florida

                            Opinion filed June 22, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D16-1086
                           Lower Tribunal No. 90-34718
                               ________________


                              Peter H. Markland,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.


      A Case of Original Jurisdiction – Habeas Corpus.

      Peter H. Markland, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before SUAREZ, C.J., and ROTHENBERG and EMAS, JJ.

      SUAREZ, C.J.

      Following review of Peter Markland’s petition for writ of habeas corpus, it

is ordered that said petition is successive and hereby denied.
                          ORDER TO SHOW CAUSE

      Furthermore, as it appears that Mr. Markland has submitted multiple pro se

post-conviction appeals,1 we order Mr. Markland to show good cause within thirty

(30) days why he should not be prohibited from filing with this Court any further

pro se appeals, petitions, motions or other proceedings related to his criminal

conviction and sentencing in circuit court case number F90-34718.

      We must balance Mr. Markland’s pro se right of access to courts with the

Court’s need to devote its finite resources to legitimate appeals, recognizing the

seriousness of the sanction when the litigant is a criminal defendant. State v.

Spencer, 751 So. 2d 47, 48 (Fla. 1999). After this order to show cause and giving

Mr. Markland an opportunity to respond, this Court may prevent such further

filings. See id.

      Petition denied.




1Post-conviction appeals filed by the defendant include: Markland v. State, 166
So. 3d 791 (Fla. 3d DCA 2015); Markland v. State, 160 So. 3d 440 (Fla. 3d DCA
2015); Markland v. State, 129 So. 3d 1078 (Fla. 3d DCA 2013); Markland v. State,
88 So. 3d 950 (Fla. 3d DCA 2012); Markland v. State, 45 So. 3d 469 (Fla. 3d DCA
2010); Markland v. State, 6 So. 3d 68 (Fla. 3d DCA 2009); Markland v. State, 971
So. 2d 832 (Fla. 3d DCA 2007); Markland v. State, 917 So. 2d 201 (Fla. 3d DCA
2005); Markland v. State, 905 So. 2d 140 (Fla. 3d DCA 2005); Markland v. State,
821 So. 2d 1075 (Fla. 3d DCA 2002); Markland v. State, 742 So. 2d 325 (Fla. 3d
DCA 1999); and Markland v. State, 642 So. 2d 760 (Fla. 3d DCA 1994).

                                        2